Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an electronic device for measuring a determined quantity comprising a two-wire interface having two connection terminals intended to be connected to a conductive pair supplying the electronic device and conveying in return an electrical quantity representative of the measured quantity; a transducer providing a raw measurement of the determined quantity; a processing stage for conditioning the raw measurement, the processing stage including an input connected to the transducer and an output port; a regulator comprising an input port electrically connected to the two connection terminals of the two-wire interface and an output port supplying regulated voltage to the transducer and/or to the processing stage, wherein the output port of the processing stage 1s connected to the input port or to the output port of the regulator and in that the device includes a feedback circuit electrically connected to the input port of the regulator and to the processing stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861